Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 03/09/2022.
Claims 1-10 are currently pending. 
Claims 1, 3, 8, 9 are currently amended.

Response to Amendment
As a consequence of the amendment filed on 03/09/2022, the rejection contained in the previous office action, is hereby withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-10 are considered allowable because the prior art does not teach limitations including: 
“when the message headers stored in the ring buffer reach a pre-defined amount of data, using the P4 switch to replace the first flag header in a current packet with a second flag header so as to form a work packet; recirculating the work packet to the ingress parser repeatedly by using an egress pipeline of the P4 switch, whenever the ingress parser receives the work packet, extracting one message header from the message headers in the ,” in addition to other claim limitations as recited, in various permutations, in independent claims 1, 8.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: BOSSHART (US 20200099618 A1) is pertinent to a plurality of match-action stages to perform operations related to matching and modifying, at least in part, the at least one subset of header fields.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419